In a proceeding by an administrator c. t. a. to judicially settle his final account, the surety company on his bond appeals from so much of a decree of the Surrogate’s Court, Queens County, dated October 25, 1961, as overruled and dismissed its objections to the account and as directed the administrator to pay the balance of the estate to himself as sole legatee under the will. The objections were based on the administrator’s failure to cite as necessary parties the plaintiffs in a pending negligence action against him in his fiduciary capacity. Decree, insofar as appealed from, affirmed, with costs. No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.